            Case 1:20-cv-10701-DPW Document 84 Filed 05/06/20 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                       )
MICHAEL MCCARTHY, et. al.                              )   CIVIL ACTION NO.
                                                       )   1:20-cv-10701-DPW
                              Plaintiffs,              )
                                                       )
               -against-                               )   SUPPLEMENTAL
                                                       )   DECLARATION OF TIMOTHY
CHARLES D. BAKER, et. al.,                             )   GALLIGAN
                                                       )
                              Defendants.              )
                                                       )

I, Timothy Galligan, hereby declare and state the following:

   1. I reside in Easton, Bristol County, Massachusetts and I recently obtained my LTC issued by the
      Commonwealth of Massachusetts.

   2. I am seeking to purchase my first firearm from a licensed firearms dealer.

   3. I believe that a firearms dealer will provide me with expertise and professional guidance on my
      first firearms purchase. I do not trust a private person selling a firearm on the internet to give
      me honest advice on what firearm would be best for me.

   4. I feel that it is important to build a relationship with a firearms dealer who can provide me with
      advice and guidance on future purchases as well as updates on new products, product recalls
      and new regulations that I should be aware of.

   5. I know that a firearms dealer will give me proper instruction on how to operate, clean and safely
      secure my firearm. I do not trust or expect a private person selling a firearm on the internet to
      show me how to operate the weapon safely.

   6. I am aware that there are numerous laws governing what types of firearms a person may
      lawfully possess in Massachusetts. I believe that an established firearms dealer will only sell
      me a firearm that is lawful to own in Massachusetts. I do not trust a private person selling a
      firearm on the internet to know whether or not the weapon he is selling me is legal to own.

   7. I declare under the penalty of perjury that the foregoing is true and correct.


Executed this _5th day of May, 2020.

____ 𝒯𝒾𝓂𝑜𝓉𝒽𝓎 𝒢𝒶𝓁𝓁𝒾𝑔𝒶𝓃 ______
      Timothy Galligan
         Case 1:20-cv-10701-DPW Document 84 Filed 05/06/20 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on May 6, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.
